Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-15) in the reply filed on 11/24/2021 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.
Claim Objections
Claim 1 is objected to because of the following informalities: “a thermal condition device” in line 4 should be “the thermal conditioning device,” assuming antecedence is from the thermal conditioning device recited in lines 1-2.
Claim 11 is objected to because of the following informalities:  Claim 11 depends from claim 1, rather than from claim 10.  It is clear that the intention is to have claim 11 (a dependent method claim) depend from independent claim 10, rather than claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 10, the recitation of “determining a parameter of the start-up phase” renders the claim indefinite as claim 10 recites that the method is “for controlling a start-up phase” (line 1) and also recites loading a ramp value of the thermal conditioning device during “a previous start-up phase” (lines 4-5). Here, claim 10 provides a distinction between the start-up phase being controlled and a previous start-up phase and it is unclear if the “determining a parameter” limitation pertains to determining a parameter of the controlled start-up phase or the previous start-up phase.
	Regarding claim 14, the recitation of “supplying energy to the thermal conditioning device” renders the claim indefinite as it is unclear if the “supplying energy” refers to the “powering up the thermal conditioning device” recited in claim 10.
	Regarding claim 14, the recitation of “using a flow coefficient…” renders the claim indefinite as it is unclear for what the flow coefficient is used.  For instance, does the step of supplying energy to the thermal conditioning device comprise using the flow coefficient as claimed?  Claim 14 essentially recites using a flow coefficient without any actual use tied to the flow coefficient.  If a liquid is circulating through the thermal conditioning device and power is being supplied to the thermal conditioning device (corresponding to an active flow through heater) the liquid flowing therethrough inherently has a flow coefficient.  Does the limitation of “using a flow coefficient” read on 
	Regarding claim 14, the recitation of “the last calculated ramp value” renders the claim indefinite as “the last calculated ramp value” lacks proper antecedent basis and it is unclear if such is intended to refer to the calculated “adjusted ramp value” recited in claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Etter el al. (U.S. Publication 2014/0322401), hereinafter Etter.
Regarding claim 10, Etter teaches a method for controlling a start-up phase of a thermal conditioning device of a beverage preparation machine (para. 0001; “The invention concerns the start-up of a thermal conditioning device, in particular a device with a thermal accumulator such as a thermoblock, for heating or cooling a fluid circulating therethrough, e.g. a heater for a beverage preparation machine. In particular the present invention concerns a method for optimized heating up of a coffee machine in-line heater to an operating temperature from a rest temperature with best possible heat up time and consideration of different system constellations.”) (Figure 1; thermal conditioning device 100 including thermoblock 101), the method comprising (Figures 3-4): 
loading a ramp value representative of a rate of change in temperature of a thermal conditioning device during a previous start-up phase (See steps 110-113 and paragraphs 0193-0196; loading of last target temperature) (see paragraph 0068; achieving target temperature in the shortest possible time) (See paragraphs 0163-0166; “The machine takes the last stored index number from the EEPROM and calculates the needed time the heater is switched on to reach the target temperature based on the index from the permanent memory.”); 
determining a parameter of the start-up phase on the basis of a start temperature of the thermal conditioning device, a stored operative temperature of the thermal conditioning device and the loaded ramp value (paragraphs 0034-0035; “…at least one parameter and the controller has a self-learning mode for adjusting such parameter as a function of said temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of said thermal device.” “At least one parameter can be a duration of the power start-up profile. At least one parameter may be a power intensity of the power start-up profile. In any case, the power intensity may be variable or constant over time during start-up. For example, at least one parameter is a target temperature of said thermal conditioning device.”) (para. 0081; “…this parameter of the start-up profile can be, preferably but not restrictively: [0082] a duration of the power start-up profile; [0083] a power intensity of the power start-up profile; [0084] a target temperature TT of said thermal conditioning device 100…”) (Here, the duration of the power start-up profile is considered to correspond to the parameter of the start-up phase and is considered to be based on the starting temperature of the thermoblock and the target temperature.  Furthermore, as stated in paragraph 0034, the parameter is adjusted as a function of temperature difference and is stored for a subsequent start-up phase.  Fig. 3 shows heat-up curve including three areas: heat-up start A, linear temperature gradient B, and heat-up engage C-para. 0172.  Here, the duration of the start up phase includes, at least, areas A and B.  Paragraph 0114 discloses that the controller allows reaching the optimal operative temperature, which is equal to the switch off temperature SOT.  Paragraph 0115 states that the SOT is a stored parameter. Here, the duration of the start up phase is based, at least partially, on the starting temperature of the thermoblock-first Ti-the target temperature-TT-and the operative temperature-SOT); 
powering up the thermal conditioning device (powering the thermoblock or thermal accumulator-paragraphs 0030, 0035-0036); 
entering a self-learning mode (para. 0034; “the start-up profile has at least one parameter and the controller has a self-learning mode for adjusting such parameter as a function of said temperature difference para. 0080; “a self-learning mode for adjusting this at least one parameter as a function of this temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of this thermal device”) (para. 00104-0106; self learning controller comprises temperature sensor 70 and clock 30 to measure temperature T at periodic time intervals) if a temperature of the thermal conditioning device is not between a predetermined threshold temperature value and the operative 5temperature  (This phrase recites a contingent limitation.  MPEP 2111.04-II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A.”  In this case, the claimed method may be practiced without the temperature of the thermal conditioning device being between a predetermined 
in the self-learning mode, measuring a ramp time duration for the thermal conditioning device to go from a first calibration temperature to a second calibration; 
calculating an adjusted ramp value based on the ramp time duration; and 
adjusting the parameter on the basis of the adjusted ramp value and continuing said start-up phase with the adjusted parameter (Each of the aforementioned steps of measuring a ramp time duration, calculating an adjusted ramp value, and adjusting the parameter depend on the contingent limitation of entering the self learning mode.  As the entering of the self-learning mode only occurs if a condition precedent is met, which is not required to occur, the aforementioned limitations are also not required.). 
Regarding claim 11, Etter, as applied to claim 10, teaches each claimed limitation and further teaches wherein the parameter is a duration of at least part of the start-up phase (a duration of the power start-up profile, as stated above in claim 10).  
Regarding claim 12, Etter, as applied to claim 10, teaches each claimed limitation and further teaches wherein the start-up phase is resumed once the duration is lapsed (as detailed in claim 10 above).  
Regarding claim 13, Etter, as applied to claim 10, teaches each claimed limitation and further teaches wherein the adjusted ramp value is calculated by dividing the ramp time duration by a difference between the second calibration temperature and the first calibration temperature (See claim 10, above).  
Regarding claim 14, Etter, as applied to claim 10, teaches each claimed limitation and further teaches the step of, after start-up phase: supplying energy to the thermal conditioning device, using a flow coefficient representative of the power required by the thermal conditioning device to remain at the operating temperature while a liquid circulates through it (para. 0007; thermoblocks are in-line heaters through which a liquid is circulated for heating and include one or more resistive heating elements that convert electrical energy into heating energy), wherein the flow coefficient is determined on the basis of the last calculated ramp value (See claim 10, above).  
Regarding claim 15, Etter, as applied to claim 10, teaches each claimed limitation and further teaches wherein the thermal conditioning device comprises a thermal accumulator or a thermoblock (para. 0036).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etter el al. (U.S. Publication 2014/0322401), hereinafter Etter, in view of Tanaka (U.S. Publication 2013/018488).
	Regarding claim 10, Etter teaches a method for controlling a start-up phase of a thermal conditioning device of a beverage preparation machine (para. 0001; “The invention concerns the start-up of a thermal conditioning device, in particular a device with a thermal accumulator such as a thermoblock, for heating or cooling a fluid circulating therethrough, e.g. a heater for a beverage preparation machine. In particular the present invention concerns a method for optimized heating up of a coffee machine in-line heater to an operating temperature from a rest temperature with best possible heat up time and consideration of different system constellations.”) (Figure 1; thermal conditioning device 100 including thermoblock 101), the method comprising (Figures 3-4): 
loading a ramp value representative of a rate of change in temperature of a thermal conditioning device during a previous start-up phase (See steps 110-113 and paragraphs 0193-0196; loading of last target temperature) (see paragraph 0068; achieving target temperature in the shortest possible time) (See paragraphs 0163-0166; “The machine 
determining a parameter of the start-up phase on the basis of a start temperature of the thermal conditioning device, a stored operative temperature of the thermal conditioning device and the loaded ramp value (paragraphs 0034-0035; “…at least one parameter and the controller has a self-learning mode for adjusting such parameter as a function of said temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of said thermal device.” “At least one parameter can be a duration of the power start-up profile. At least one parameter may be a power intensity of the power start-up profile. In any case, the power intensity may be variable or constant over time during start-up. For example, at least one parameter is a target temperature of said thermal conditioning device.”) (para. 0081; “…this parameter of the start-up profile can be, preferably but not restrictively: [0082] a duration of the power start-up profile; [0083] a power intensity of the power start-up profile; [0084] a target temperature TT of said thermal conditioning device 100…”) (Here, the duration of the power start-up profile is considered to correspond to the parameter of the start-up phase and is considered to be based on the starting temperature of the thermoblock and the target temperature.  Furthermore, as stated in paragraph 0034, the parameter is adjusted as a function of temperature difference and is stored for a subsequent start up phase.  Fig. 3 shows heat-up curve including three areas: heat-up start A, linear temperature gradient B, and heat-up engage C-para. 0172.  Here, the duration of the start up phase includes, at least, areas A and B.  Paragraph 0114 discloses that the controller allows reaching the optimal operative temperature, which is equal to the switch off temperature SOT.  Paragraph 0115 states that the SOT is a stored parameter. Here, the duration of the start up phase is based, at least partially, on the starting temperature of the thermoblock-first Ti-the target temperature-TT-and the operative temperature-SOT); 
powering up the thermal conditioning device (powering the thermoblock or thermal accumulator-paragraphs 0030, 0035-0036); 

    PNG
    media_image1.png
    434
    740
    media_image1.png
    Greyscale

entering a self-learning mode (para. 0034; “the start-up profile has at least one parameter and the controller has a self-learning mode for adjusting such parameter as a function of said temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of said thermal device.”) (See also paragraph 0069) (para. 0080; “a self-learning mode for adjusting this at least one parameter as a function of this temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of this thermal device”) (para. 00104-0106; self learning controller comprises temperature sensor 70 and clock 30 to measure temperature T at periodic time intervals) if a temperature of the thermal conditioning device is not between a predetermined threshold temperature value and the operative 5temperature (para. 0120; self-learning controller switches off the thermal conditioning device when the last measured temperature T overshoots the calculated switch-off temperature SOT) (See also paragraphs 0124-0130; calculation of gradients with respect to SOT and corresponding deactivation of the thermal conditioning device) (The self-learning controllers optimizes heating of thermal conditioning device to operating temperature from any starting temperature with best possible heat up time.);
in the self-learning mode, measuring a first calibration temperature and a second calibration (para. 0176-0180; “The algorithm of acquiring the temperature gradient can be the following in the case of N=8: 
calculating an adjusted ramp value based on the measurement (para. 0181; “From these values the average temperature gradient AG can be calculated as follows, after the calculation of the n temperature gradients Gi, from G1 to Gn, e.g. n=N/2=4 G1=Gradient 1=T1-T5=temperature (t=-0.5 sec)-temperature (t=-2.5 sec); G2=Gradient 2=T2-T6=temperature (t=-1 sec)-temperature (t=-3 sec); G3=Gradient 3=T3-T7=temperature (t=-1.5 sec)-temperature (t=-3.5 sec); G4=Gradient 4=T4-T8=temperature (t=-2 sec)-temperature (t=-4 sec). Consecutively an average temperature gradient AG is built by averaging the 4 gradients mathematically: AG=1/n. Σi=1 n with n=N/2 In this example, AG=1/4(G1+G2+G3+G4).”); and 
adjusting the parameter on the basis of the adjusted ramp value and continuing said start-up phase with the adjusted parameter (para. 0183; average gradient of temperature is allocated to one specific overshoot temperature) (See also Steps 1210-1250 and paragraphs 0230-0236). 
Etter is silent on measuring a ramp time duration for the thermal conditioning device to go from the first calibration temperature to the second calibration and calculating the adjusted ramp value based on the ramp time duration.
Tanaka teaches a control method for controlling the ramp-up times and temperature of heating devices (para. 0002-0004 and 0009) to use a control device (Fig. 1) that estimates a temperature ramp up time (TL) for the heating device.  Tanaka further teaches (Fig. 3) that at Step S102 the temperature is ramped up (para. 0032), calculating a controlled quality change (step S103/S104) (para. 0033-0034), estimating the temperature ramp-up time (step S105, para. 0036), calculating an operating quantity (Step S109, para. 0042) based, at least partially, on the estimated ramp up time, and outputting the operating quantity (step S111) and setting an upper limit value (Step S113).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Etter with Tanaka, by adding to the measuring and calculating steps of Etter, with the teachings of Tanaka, in order to provide a control methodology that allows controlled quantities, when set points have been changed, will reach the set points after updating at essentially identical times (para. 0009 and 0056).
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches wherein the parameter is a duration of at least part of the start-up phase (a duration of the power start-up profile, as stated above in claim 10).  
Regarding claim 12, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches wherein the start-up phase is resumed once the duration is lapsed (as detailed in claim 10 above).  
Regarding claim 13, the primary combination, as applied to claim 10, teaches each claimed limitation further teaches wherein the adjusted ramp value is calculated by dividing the ramp time duration by a difference between the second calibration temperature and the first calibration temperature (See claim 10, above).  
Regarding claim 14, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches the step of, after start-up phase: supplying energy to the thermal conditioning device, using a flow coefficient representative of the power required by the thermal conditioning device to remain at the operating temperature while a liquid circulates through it (para. 0007; thermoblocks are in-line heaters through which a liquid is circulated for heating and include one or more resistive heating elements that convert electrical energy into heating energy), wherein the flow coefficient is determined on the basis of the last calculated ramp value (See claim 10, above).  
Regarding claim 15, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches wherein the thermal conditioning device comprises a thermal accumulator or a thermoblock (para. 0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761